Citation Nr: 1124656	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  10-13 666A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania



THE ISSUE

Basic eligibility to receive nonservice-connected VA pension benefits.



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1977.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2009 decision of the RO.



FINDINGS OF FACT

1.  The Veteran is shown to have served on active duty from June 1976 to June 1977.  

2.  The Veteran is not shown to have performed active service during a period of war.


CONCLUSION OF LAW

The Veteran is not eligible to receive nonservice-connected VA pension benefits have not been met.  38 U.S.C.A. §§ 1502, 1521, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.3 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

There are certain situations, however, when VCAA does not apply.  The United States Court of Appeals for Veterans Claims (Court) has held that where the law, and not the underlying facts or development of the facts are dispositive in a case, VCAA can have no effect on the appeal.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited to interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where law, not factual evidence, is dispositive).  

Moreover, VA's General Counsel has held that the notice and duty to assist provisions of VCAA are not applicable to a claim, as here, where it cannot be substantiated because there is no legal basis for it, or because the undisputed facts render the claimant ineligible for the claimed benefit.  See VAOPGCPREC 
5-2004 (June 23, 2004).


Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The question before the Board is whether the Veteran has established threshold eligibility to receive nonservice-connected VA pension benefits.

The Veteran contends that he is entitled to non-service connected disability pension benefits.  Specifically, he asserts that he is permanently and totally disabled as a result of ailments, to include, but not limited to, congestive heart failure, kidney failure, high blood pressure, diabetes, sickle cell traits, hepatitis C, depression, arthritis, headaches, blurred vision, and pneumonia.  He submitted documentation from the Social Security Administration (SSA) as evidence that he was permanently disabled, as well as statements from VA medical providers.  

Generally, nonservice-connected pension is payable to any veteran (1) who served at least 90 days during a period of war, (2) who is age 65 or older or is permanently and totally disabled from a nonservice-connected disability not due to the Veteran's own willful misconduct or viscous habits, and (3) whose net worth and income do not exceed certain requirements.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.3 (West 2002).  

A review of the record shows that the Veteran served on active duty from June 1976 to June 1977.   Under 38 U.S.C.A. § 101 and 38 C.F.R. § 3.2(f), specifying periods of war, the Vietnam Era began on February 28, 1961, and ended on May 7, 1975, in the case of the veteran who served in the Republic of Vietnam during that period.  In all other cases, the Vietnam Era began on August 5, 1964, and ended on May 7, 1975.  

Based on the aforementioned, the Veteran did not have active service for  90 days or more during a period of war.  As the Veteran did not have any qualifying wartime service, he does not meet the basic eligibility requirements for VA non-service connected pension benefits. 

In this case, the law is dispositive.  Accordingly, his claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

While the Board is sympathetic to the Veteran's deteriorating physical health, the Board is bound by the laws codified in Title 38 of the United States Code and Code of Federal Regulations which govern Veteran's benefits administered by the Secretary of VA.  

Thus, the Board must apply the law as it exists and cannot extend benefits out of sympathy for a particular claimant.  See Owings, 8 Vet. App. at 23, quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) ("This Court must interpret the law as it exists, and cannot 'extend . . . benefits out of sympathy for a particular [claimant].'").  



ORDER

As the Veteran is not eligible to receive nonservice-connected VA pension benefits, the appeal is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals



Department of Veterans Affairs


